VILLANTI, Chief Judge.
Steven A. Koch appeals an order denying his motion to vacate and set aside rulings premised upon Mr. Koch’s allegations of wrongful conduct on the part of his former wife’s attorney. Mr. Koch also appeals an order of enforcement entered in favor of his former .wife in which he was ordered to continue paying his former wife’s health insurance premiums.
To the extent that Mr. . Koch seeks review of the order denying his motion to vacate and set aside rulings, we affirm without further discussion. To the extent that Mr. Koch seeks review of the order of-enforcement, we. must dismiss the appeal as premature because the order is nonfinal and nonappealable. See Fla. R. App. P. 9.110(l)
Affirmed in part; dismissed in part.
KELLY and BADALAMENTI, JJ., Concur.